Citation Nr: 9932268	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  97-24 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
skin condition, claimed as acne, spider hemangiomas, 
keratitis, versicular tinea pedis, pruritus and eczema.

2.  Entitlement to an evaluation in excess of 60 percent for 
left knee replacement.

3.  Entitlement to service connection for cervical spine 
disorder.

4.  Entitlement to service connection for lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1975 to 
November 1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for a left knee replacement and assigned a 
100 percent evaluation for one year following prosthetic 
replacement of the knee joint.  A 30 percent evaluation was 
assigned thereafter.  The RO granted service connection for a 
skin condition, claimed as acne, spider hemangiomas, 
keratitis, versicular tinea pedis, pruritus and eczema and 
assigned a noncompensable evaluation.  The RO denied service 
connection for a low back disorder and a cervical spine 
disorder.  In a May 1998 rating decision, the RO granted a 
60 percent evaluation for left knee replacement.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although the RO did not 
expressly consider 38 C.F.R. § 3.321(b)(1), the Board has 
reviewed the record with these mandates in mind and finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDINGS OF FACT

1.  Skin condition, claimed as acne, spider hemangiomas, 
keratitis, versicular tinea pedis, pruritus and eczema is 
currently manifested by spider hemangiomas on chest and 
recurring fungal infection on hands and feet.

2.  The appellant is at the maximum schedular evaluation for 
the knee.


CONCLUSIONS OF LAW

1.  Skin condition, claimed as acne, spider hemangiomas, 
keratitis, versicular tinea pedis, pruritus and eczema is no 
more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 7806 (1998).

2.  The criteria for an evaluation in excess of 60 percent 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 3.321(b)(1), Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.40, Code 5055 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Evaluation of skin condition

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
evaluation in excess of 10 percent for skin condition, 
claimed as acne, spider hemangiomas, keratitis, versicular 
tinea pedis, pruritus and eczema is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, where the 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of an 
evaluation for the disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
evaluation and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 225 (1995).  Initially, the RO granted a 
noncompensable evaluation for skin condition, claimed as 
acne, spider hemangiomas, keratitis, versicular tinea pedis, 
pruritus and eczema.  The appellant stated that his skin was 
worse than the noncompensable evaluation contemplated.  In a 
May 1998 rating decision, the RO granted a 10 percent 
evaluation and assigned the earliest effective date.  The 
appeal continues as "such a claim remains in controversy 
where less than the maximum available benefit is awarded."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board has continued the issue as "entitlement to an 
evaluation in excess of 10 percent for skin condition, 
claimed as acne, spider hemangiomas, keratitis, versicular 
tinea pedis, pruritus and eczema" since service connection 
has been granted, and the appellant seeks a higher 
evaluation.  The appellant is not prejudiced by this naming 
of the issue.  The Board has not dismissed the issue, and the 
law and regulations governing the evaluation of the 
disabilities are the same regardless of how the issue has 
been phrased.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  Id.  However, 
the Court did not provide a substitute name for the issue.  
In reaching the determination below, the Board has considered 
whether staged evaluations should be assigned.  The Board 
concludes that the disability has not significantly changed 
and a uniform evaluation is appropriate in this case.

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

The appellant underwent a VA examination in January 1996.  
The appellant reported having had acne on his face when he 
was younger.  He further reported that he would get bumps, 
which would break out on his hands and feet, which he would 
treat with cortisone.  He stated that it would last about two 
weeks and then clear up but then reappear two months later.  
The VA examiner stated that the appellant had some "acne 
form scarring on the face."  The appellant had some small 
bumps on his fingers but none on his feet.  These were 
slightly elevated and slightly tender, but there was no color 
change.  The diagnoses were history of acne of the face and 
probable fungal infection on the skin of the hands and the 
feet, recurring.

The appellant underwent a VA examination in September 1997.  
The appellant reported that once every two months, he would 
develop a rash on his hands and the soles of his feet.  He 
stated that it was pruritic and would last for two to three 
weeks.  He reported that the vesicles would have a white core 
or shaft in the center and would pop and then spread out.  
The appellant stated that there was burning after rupture.  
He stated that this caused him problems using his hands, 
particularly when trying to use writing instruments.  The 
appellant reported that it was self limiting and that it did 
not require medication.  The appellant described history of 
cystic acne for four or five years intermittently.  The VA 
examiner stated that the appellant had no lesions and did not 
take medication for this.  The appellant reported a history 
of flaking, peeling, and erythematous rash with cracking 
between the toes.  He stated that if there was no treatment, 
he could usually control this with antifungal cremes.  The 
appellant reported a history of spider hemangiomas on right 
forearm and chest, which itched, but that he currently had 
them only on his chest.

The VA examiner stated that the appellant had about 10 to 15 
capillaries that branched on his chest.  He stated that these 
blanched when pressure was applied and refilled, which was 
consistent with spider hemangiomas.  The skin was 
erythematous on his chest.  The VA examiner stated that there 
was no facial acne at present and that there were no pox or 
scarring noted.  There was some variation of pigmentation 
with some areas of his skin being hyperpigmented compared to 
others, which the VA examiner stated did not appear to be 
scarring.  The appellant had some areas of flaking and 
peeling in between his toes.  There was no erythema or 
cracking.  The diagnoses were cystic acne, no residuals 
found; spider hemangiomas; eczema, no residuals found; and 
tinea pedis.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

The appellant's skin diseases are rated by analogy to eczema.  
A 10 percent evaluation is available for eczema if there is 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  38 C.F.R. Part 4, Diagnostic Code 
7806 (1998).  A 30 percent evaluation is available for eczema 
if it is characterized by exudation or constant itching, with 
extensive lesions or marked disfigurement.  Id.  A 50 percent 
evaluation is available for eczema if it is characterized 
with ulceration or extensive exfoliation or crusting, and 
systematic or nervous manifestations, or exceptionally 
repugnant.  Id.

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent.  At the time of the January 1996 
examination, the appellant had some small bumps on his 
fingers but not on his feet.  They were slightly elevated and 
slightly tender.  The VA examiner stated that the appellant 
had some "acne form scarring of the face."  The appellant 
had reported that he would get a rash on his hands and feet 
every two months or so and that it would last for two weeks.  
In September 1997, the appellant reported the same history of 
developing a rash on his hands and feet every two months and 
lasting two weeks.  At that time, the appellant had 10 to 15 
capillaries that branched on his chest.  They would blanch 
when pressure was applied and refilled, which the VA examiner 
stated was consistent with spider hemangiomas.  The skin was 
erythematous on his chest.  There was no facial acne nor 
scarring from past acne.  The appellant had some areas of 
flaking and peeling between his toes, which did not reveal 
erythema or cracking.  The description of the fungal rash on 
the appellant's hands in January 1996, and the spider 
hemangiomas on the appellant's chest and the tinea pedis on 
feet in September 1997 are indicative of no more than a 10 
percent disability evaluation.  See 38 C.F.R. Part 4, 
Diagnostic Code 7806.

Clearly, the evidence has not shown that the appellant's skin 
condition, claimed as acne, spider hemangiomas, keratitis, 
versicular tinea pedis, pruritus and eczema is characterized 
by exudation or itching constant with extensive lesions or 
marked disfigurement.  See 38 C.F.R. Part 4, Diagnostic Code 
7806.  At the time of the January 1996 VA examination, the 
appellant had some small bumps on his hands.  There was no 
fungal infection on his feet, and no findings of spider 
hemangiomas reported.  At the time of the September 1997 VA 
examination, the appellant had spider hemangiomas on his 
chest, and the skin was erythematous in that area.  He had 
some flaking and peeling between his toes.  Such findings are 
not indicative of any more than a 10 percent disability 
evaluation.  Additionally, there have been no findings of 
ulceration, extensive exfoliation, or crusting, nervous 
manifestations, or an exceptionally repugnant skin disorder.  
See id.

The appellant is competent to report his symptoms.  To the 
extent that he stated that his skin condition, claimed as 
acne, spider hemangiomas, keratitis, versicular tinea pedis, 
pruritus and eczema, was worse than the noncompensable 
evaluation assigned, he was correct, and the RO granted a 
10 percent disability evaluation.  In his notice of 
disagreement, the appellant stated that he had experienced 
exfoliation, itching, and scarring as well.  The 10 percent 
evaluation contemplates exfoliation and itching.  See 
38 C.F.R. Part 4, Diagnostic Code 7806.  Additionally, the VA 
examiner in the September 1997 examination report, stated 
that the appellant had no scarring.  To the extent that the 
appellant has claimed that his skin disorder warrants more 
than a 10 percent disability evaluation, the Board finds that 
the medical findings do not support an evaluation in excess 
of 10 percent.  The VA examiners have not reported findings 
that would be consistent with an evaluation in excess of 
10 percent.  The Board attaches far greater probative weight 
to the clinical findings of a skilled, unbiased professional 
than to the appellant's statements, even if sworn, in support 
of a claim for monetary benefits.  This is also supported by 
the statement from the appellant that the rash on his hands 
and feet would recur every two months (rather than constant).  
This again tends to establish that the appellant does hot 
have exudation or itching constant, extensive lesions, or 
marked disfigurement.  Therefore, the Board finds that his 
skin condition, claimed as acne, spider hemangiomas, 
keratitis, versicular tinea pedis, pruritus and eczema is no 
more than 10 percent disabling.

The Board notes that the appellant has asserted that each 
skin disorder should be rated separately.  The only skin 
disorders that have appeared since service are the spider 
hemangiomas and fungal infections.  Neither skin disorder has 
caused an additional disability and thus separate evaluations 
would not be appropriate.

II.  Evaluation of left knee replacement

The Board notes that service connection for a left knee 
replacement was granted in the August 1996 rating decision on 
appeal.  The appellant underwent a left knee replacement in 
March 1995.  The RO assigned a 100 percent evaluation for the 
one year following implantation of the prosthesis, effective 
from November 1995 to May 31, 1996, and assigned a 30 percent 
disability evaluation thereafter.  See 38 C.F.R. Part 4, 
Diagnostic Code 5055 (1998).  The appellant filed a notice of 
disagreement, stating that his left knee was worse than the 
RO's determination.  In his VA Form 9, Appeal to the Board of 
Veterans' Appeal, he stated that he felt that his left knee 
fit the 60 percent evaluation under Diagnostic Code 5055.  In 
a May 1998 rating decision, the RO granted a 60 percent 
evaluation, effective June 1, 1996.  

The Board notes that under Diagnostic Code 5055, the maximum 
schedular evaluation for left knee replacement is 60 percent.  
See 38 C.F.R. Part 4, Diagnostic Code 5055 (1998).  The 100 
percent evaluation under Diagnostic Code 5055 is assigned 
only for the one-year period following implantation of a 
prosthesis.  See id.  The Board further notes that amputation 
of the middle or lower third of a leg warrants no more than a 
60 percent evaluation.  See 38 C.F.R. Part 4, Diagnostic Code 
5162 (1998).  Thus, an evaluation in excess of 60 percent for 
the appellant's left knee replacement would violate the 
amputation rule, which states that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  See 38 C.F.R. §§ 4.68; Diagnostic Code 5162 
(1998).

In Shipwash v. Brown, 8 Vet. App. 218, 224 (1995), the Court 
stated that when a claimant is seeking an evaluation in 
excess of that which has been granted, the claim is well 
grounded as long as the rating schedule provides for a higher 
evaluation.  Here, the appellant is at the maximum schedular 
evaluation for the knee, and thus his claim is not well 
grounded and must be denied.  See id.; see also Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Also, in the appellant's VA 
Form 9, Appeal to the Board of Veterans' Appeals, the 
appellant stated that his left knee replacement warranted a 
60 percent evaluation under Diagnostic Code 5055.  The Board 
finds that the appellant's claim as to his left knee has been 
granted in full.  A further discussion of the facts would 
serve no useful purpose, since there is no legal, "actual or 
potential" entitlement to an increased evaluation for left 
knee replacement.  Mintz v. Brown, 6 Vet. App. 277, 283 
(1994).

The Board must address the appellant's scars on his left knee 
from his knee replacement surgery, as they have been 
addressed by VA examiners during the examinations.  A 10 
percent disability evaluation is warranted for superficial 
scars which are tender and painful on objective demonstration 
or which limit the function of the body part which they 
affect.  38 C.F.R. Part 4, Diagnostic Codes 7804, 7805 
(1998).  In the January 1996 VA examination report, the VA 
examiner noted that the appellant had scars on his left 
knee-a medial one and a lateral one.  The VA examiner made 
no other findings as to the appellant's scars.  In a 
September 1997 VA examination report, the VA examiner noted 
that the appellant's scars on his left knee were well healed.  
The appellant has not alleged that his scars are painful or 
tender.  Thus, the evidence of record has not established 
that a separate 10 percent evaluation would be in order for 
the appellant's scars on his left knee.

The Board is aware that the appellant's representative in the 
informal hearing presentation stated that a 100 percent 
evaluation could be granted under 38 C.F.R. § 3.321(b); 
however, as stated in the introduction, the Board finds that 
the appellant's case does not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The veteran has admitted 
that he has not been recently hospitalized for his left knee 
disorder.  While he has been found to disabled by the Social 
Security Administration, this decision noted his disability 
was caused by a combination of numerous disorders and not 
just his left knee replacement residuals.  Therefore, it 
cannot be argued that his left knee replacement residuals 
have caused marked interference with his employment.


ORDER

Increased evaluations for skin condition, claimed as acne, 
spider hemangiomas, keratitis, versicular tinea pedis, 
pruritus and eczema and left knee replacement are denied.


REMAND

The veteran's service medical records included May 1995 x-
rays of his lumbar spine which showed minimal degenerative 
disc disease.  X-rays taken of the cervical spine at that 
time were normal.  The appellant underwent a VA examination 
in January 1996.  The VA examiner entered a diagnosis of, 
"History of degenerative dis[c] disease lumbosacral and 
cervical spine."  In a VA Form 21-6796, the rating 
specialist noted that the VA examiner had diagnosed 
degenerative disc disease of the lumbosacral and cervical 
spine by history but that x-rays were not provided.  X-rays 
taken at the time of the examination were then associated 
with the claims file.  X-rays of the lumbar and cervical 
spine were normal.  The Board finds that the diagnoses as to 
the appellant's lumbar and cervical spine of history of 
degenerative disc disease must be clarified.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO is to schedule the appellant 
for a VA examination of his lumbosacral 
and cervical spines by a qualified 
physician.  The examiner should be 
provided with the appellant's claims 
folder and must review the appellant's 
medical history prior to conducting the 
examination.  The VA examiner is asked to 
especially review the appellant's service 
medical records to include the May 1995 
x-rays which show mild degenerative disc 
disease in service and normal findings as 
to x-rays taken of the cervical spine.  
X-rays are to be taken of the lumbosacral 
and cervical spine.  After the x-rays 
have been obtained and reviewed by the 
examining physician, the VA examiner is 
asked to render an opinion as to the 
following questions: 

a.  Does the appellant have a current 
low back disorder?  If so, please state 
the diagnosis.

b.  Does the appellant have a current 
cervical spine disorder?  If so, please 
state the diagnosis.

c.  If there is a current low back 
disorder, is there a relationship between 
the current diagnosis and manifestations 
noted in the service medical records?  

d.  If there is a current cervical 
spine disorder, is there a relationship 
between the current diagnosis and 
manifestations noted in the service 
medical records?  

The examiner should report the findings 
in a clear, comprehensive, and legible 
manner and should state upon what 
evidence the opinions are based.

2.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. 
§ 3.655 (1998), when the claimant without 
good cause fails to report for 
examination in connection with an 
original claim for service connection, 
the claim will be based upon the evidence 
of record.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  Reference is made to M21-1, 
Part IV, paragraph 28.09(b)(3).  The 
regional office must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  This serves as 
notification of the regulation.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals







